Citation Nr: 1750562	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-35 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right foot disability, claimed as flat foot and right great toe injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Samantha A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1975 to March 1978.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  The Buffalo, New York RO currently has jurisdiction over this claim.

In November 2015, the Veteran requested a hearing via video conference before a Veterans Law Judge at his local VA office, but in January 2016, he withdrew his hearing request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's right foot disability occurred in or was attributed to service or was a preexisting condition that was aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

In the instant case, the Board finds that the VA satisfied its duty to notify under the VCAA by virtue of the Veteran's submission of his claim for service connection for a foot disability through the fully developed claim program.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ, received January 13, 2014.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify with regard to his service connection claim.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, Social Security records, and lay statements have been associated with the record.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  
A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance, VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).      

The Board acknowledges that the Veteran has a current disability.  The VA treatment records note a diagnosis of mild degenerative changes in the right first metatarsophalangeal joint in June 2014 and a diagnosis of pes planus in August 2014.  

However, having carefully reviewed the record, the Board finds that the Veteran does not have an in-service incurrence or aggravation of a pre-existing injury that is related to his current condition. 

The Veteran alleged an in-service injury, which resulted in a hematoma under his right toe nail that stemmed from playing basketball.  However, the Veteran stated that he does not have service records or doctor records documenting his foot condition during his time of service.  See Statement in Support of Claim (January 2014).  Review of the Veteran's service records and medical records confirms there is no documentation of the alleged incident or treatment for the injury thereafter.  

In June 2014, the Veteran underwent a VA examination.  The VA examiner opined that the Veteran's flat foot and right great toe injury was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner's rationale was based on review of the records, interview and examination of the Veteran, and research of the conditions at issue.  The VA examiner noted that subungual hematoma is a common childhood injury most often relieved with a simple nail trephination, resulting in immediate relief.  The Veteran's reported treatment of drainage is consistent with the VA examiner's research.  Additionally, the VA examiner noted there is no documentation of a fracture that would result in surgical intervention to the right foot and toes.  
  
In addition to the claimed in-service occurrence, the Veteran reported a pre-existing condition due to injuries to his great right toe at the age of 12 and a fracture to his first and possibly second metatarsal bones at the age of 18.  In July 2014, the VA examiner provided an additional opinion in regards to the Veteran's claim of a pre-existing condition aggravated by his time in service.  The VA examiner opined the claimed condition clearly and unmistakably existed prior to service but was not aggravated beyond its natural progression by an in-service event, injury or illness because there was no residual effects from the hematoma the Veteran alleged during service.  

The Veteran's primary care physician at the VA opined that the Veteran's pes planus and dislocations of his great right toe were exacerbated by strenuous infantry duties.  The Veteran reported to his primary care physician that although he was always in pain he never sought medical care for his foot pain during his active duty time and that his induction physical noted pes planus.  However, the medical examination from the Veteran's enlistment in the U.S. Army in January 1975 did not note any abnormalities of the foot.  See STR Medical (May 2014).  The record reveals that pes planus was noted after the Veteran completed his active duty time, when he underwent his enlistment examination for the Army Reserve in September 1981.

Moreover, the record shows that the Veteran worked for the U.S. Post Office for over 20 years as a letter carrier and in February 2006, a podiatrist opined the Veteran's foot problems were exacerbated and aggravated by his employment of over 20 years as a letter carrier.  
  
Review of the record shows the only evidence of a pre-existing condition is the Veteran's lay statements.  The record does not reflect a diagnosis of a right foot disability or documentation of treatment pertaining to the alleged injuries prior to service.  Therefore, the Board finds that the evidence of record does not rise to the level of clear and unmistakable evidence and thus proceeds with claim of entitlement to service connection. 

In the report from the VA examination, the examiner explained that the injury the Veteran reported sustaining to his right great toe was treated in 1977 with no residual effects.  In addition, the record does not show treatment for or documentation of pes planus until 1981, which is after the Veteran's active duty time.  Therefore, there is not sufficient evidence in the record to establish a nexus between the alleged in-service occurrence and the Veteran's current right foot disability.
   
As such, the evidence of record does not establish that the Veteran had an incurrence of a disease or injury or a pre-existing condition that was aggravated by service that is casually related to his current condition.  Therefore, service connection is not established for the Veteran's right foot disability.     


ORDER

Service connection for right foot disability, claimed as flat foot and great right toe injury is denied.  




____________________________________________
KRISTI L. GUNN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


